Exhibit 99.1 Ensco plc Fleet Status Report 16 July 2012 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Deepwater North & South America (excluding Brazil) ENSCO DS-5 Drillship, DP3 Samsung 10000/12000 Petrobras Mid 430s U.S. Gulf of Mexico Jul. 16 Zero rate downtime totaling approx. $9 million resolved with customer. Eligible for bonus opportunity up to 17%, plus cost adjustments ENSCO 8500 Semisubmersible DP 8500/10000 Anadarko/Eni High 290s U.S. Gulf of Mexico Aug. 13 Plus approx. $31,000 per day for lump sum payment of $20 million and one-time reimbursable costs of $27 million amortized over primary contract term.Plus cost adjustments and four 1-year same-rate options ENSCO 8501 Semisubmersible DP 8500/10000 Nexen/Noble Energy High 370s U.S. Gulf of Mexico Jul. 13 Currently executing Noble's drilling program. Plus approx.$19,000 per day for mobilization expenses and upgrade costs amortized over primary contract term. Plus cost adjustments and unpriced options ENSCO 8502 Semisubmersible DP 8500/10000 Nexen/Apache Mid 490s U.S. Gulf of Mexico Jul. 13 Assigned to Apache to Dec. 12 at same rate. Plus approx. $35,000 per day for reimbursable mobilization expenses and upgrade costs amortized over 2-year contract term. Plus cost adjustments ENSCO 8503 Semisubmersible DP 8500/10000 Cobalt Mid 540s U.S. Gulf of Mexico Dec. 13 Plus approx. $54,000 per day for reimbursable mobilization expenses and upgrade costs amortized over 2-year contract term ENSCO 8505 Semisubmersible DP 8500/10000 Anadarko/Apache/Noble Energy Mid 470s U.S. Gulf of Mexico Jul. 14 . Plus cost adjustments and two 1-year unpriced options Brazil ENSCO DS-4 Drillship, DP3 Samsung 10000/12000 BP Low 550s Brazil May 16 Zero rate for 13 days in 2Q12. Plus cost adjustments ENSCO 7500 Semisubmersible DP Petrobras Low 320s Brazil Aug. 14 Zero rate for38 days in 2Q12. Eligible for bonus opportunity up to 5%. Plus approx. $20,000 per day for mobilization revenue and expenses amortized over primary contract term. Plus cost adjustments ENSCO 6001 Semisubmersible - DP Amethyst 2 Petrobras Mid 270s Brazil Jun. 13 Zero rate for 7 days in 2Q12. Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6002 Semisubmersible - DP Amethyst 2 Petrobras Mid 270s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6003 Semisubmersible - DP Amethyst 2 Petrobras Mid 310s Brazil Jan. 17 Zero rate for 17 days in 2Q12. Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 6004 Semisubmersible - DP Amethyst 2 Petrobras Mid 310s Brazil Oct. 16 Zero rate for 9 days in 2Q12. Eligible for bonus opportunity up to 15%, plus cost adjustments Europe & Mediterranean ENSCO 5006 Semisubmersible - Conv Bingo 8,000 6200/7500 Noble Energy Mid 280s Israel Jan. 14 Planned shipyard inspection 3Q12 for approx. 19 days at zero rate. Rate increases Jan. 13 to mid 410s Middle East & Africa ENSCO DS-1 Drillship - DP Gusto 10,000 6000/10000 TOTAL Low 350s Angola Jan. 16 Planned shipyard upgrade and inspection starting Aug. 12 for approx. 80 days at zero rate. Plus unpriced options and cost adjustments. Eligible for bonus opportunity up to 5% ENSCO DS-2 Drillship - DP Gusto 10,000 6000/10000 TOTAL Mid 460s Angola Jul. 13 Eligible for bonus opportunity up to 5%, plus cost adjustments ENSCO DS-3 Drillship, DP3 Samsung 10000/12000 BP/Petrobras Low 520s Angola Jun. 16 Sublet to Petrobras to late Jul. 12. Plus approx $35,000 per day for reimbursable mobilization expenses amortized through Jun. 12. Next return to BP in US GOM, high 480s. Plus cost adjustments ENSCO 5001 Semisubmersible - Conv Sonat 5000/6500 Maersk Mid 270s Angola Sep. 12 Next to PetroSA in South Africa to Oct. 14, mid 270s. Plus approx. $7,500 per day for reimbursable mobilization expenses amortized over primary contract term to Oct. 14. Plus two 1-well options, low 320s Page 1 of 6 Ensco plc Fleet Status Report 16 July2012 Monthly Changes Bolded rig names and underlined text signify changes in rig status from previous report. Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Deepwater Asia & Pacific Rim ENSCO DS-6 Drillship, DP3 Samsung 10000/12000 Shipyard/ Contracted Special rate Singapore 4Q12 In shipyard undergoing reimbursable customer specified upgrades at special day rate. Next to commence 5-year contract in late 4Q12, low 520s, plus cost adjustments. Plustwo 1-year options at mutually agreed rates. Special day rate, upgrade costs and mobilization to be amortized over primary contract term ENSCO 8504 Semisubmersible DP 8500/10000 TOTAL/Shell High 420s Brunei Feb. 13 Sublet to Shell . Plus cost adjustments. TOTAL has options at escalating rates Under Construction ENSCO DS-7 Drillship, DP3 Samsung 10000/12000 Under construction South Korea 2H13 ENSCO DS-8 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 3Q14 ENSCO DS-9 Drillship, DP3 Samsung GF12000 10000/12000 Under construction South Korea 4Q14 ENSCO 8506 Semisubmersible DP 8500/10000 Under construction/ Contracted Singapore 3Q12 Contracted to Anadarko in US GOM Dec. 12 to Jun. 15, low 530s plus cost adjustments For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Page 2 of 6 Ensco plc Fleet Status Report 16 July2012 Segment / Region / Rig Design Water Depth' (1) Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Midwater Brazil ENSCO 5000 Semisubmersible - Conv Neptune Pentagon 2300/2650 Petrobras High 230s Brazil Jul. 13 Eligible for bonus opportunity up to 15%, plus cost adjustments ENSCO 5002 Semisubmersible - Conv Aker H-3 OGX Low 200s Brazil Nov. 13 Rate increases mid Nov. 12 to low 220s ENSCO 5004 Semisubmersible - ConvF & G Enhanced Pacesetter OGX Low 220s Brazil Nov. 13 Rate increases mid Nov. 12 to mid 230s ENSCO 5005 Semisubmersible - ConvF & G Enhanced Pacesetter 1500/1700 Petrobras Mid 230s Brazil Apr. 13 Planned shipyard stay early 4Q12 for approx. 110 days. Eligible for bonus opportunity up to 10%, plus cost adjustments ENSCO 6000 Semisubmersible - DP Amethyst 3400/4000 Petrobras Low 200s Brazil Apr. 13 Zero rate for 17 days in 2Q12. Planned shipyard inspection Aug. 12 for approx. 17 days at zero rate. Currently outfitted for workover activity. Eligible for bonus opportunity up to 18%, plus cost adjustments Middle East & Africa ENSCO 5003 Semisubmersible - Conv Aker H-3 Warm Stacked Namibia For rigs that may be modified to drill in deeper water depths, both the currently outfitted and maximum upgrade capabilities are shown. Page 3 of 6 Ensco plc Fleet Status Report 16 July2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Jackups North & South America (excluding Brazil) U.S. Gulf of Mexico ENSCO 68 MLT 84-CE Chevron Low 130s Gulf of Mexico Jan. 14 Planned inspection for 10 days in 3Q12. Rate increases Jan. 13 to mid 130s. Day rate does not include certain extra reimbursable costs ENSCO 69 MLT 84-Slot Cold stacked Gulf of Mexico ENSCO 75 MLTSuper 116-C Apache Low 130s Gulf of Mexico Jan. 13 Plus cost adjustments ENSCO 81 MLT 116-C Dynamic Low 90s Gulf of Mexico Apr. 13 Plus unpriced options ENSCO 82 MLT 116-C Chevron Mid 80s Gulf ofMexico Aug. 12 Day rate does not include certain extra reimbursable costs ENSCO 86 MLT 82 SD-C Stone Mid 80s Gulf of Mexico Jul. 12 Next to Castex to Sep. 12, mid 80s ENSCO 87 MLT 116-C Apache Mid 110s Gulf of Mexico Jul. 13 Rate increases Jan. 13 to low 120s ENSCO 90 MLT 82 SD-C Energy XXI Low 90s Gulf of Mexico Jan. 13 Planned inspection for 15 days in 3Q12. ENSCO 99 MLT 82 SD-C Energy XXI Mid 70s Gulf ofMexico Jan. 13 Pride Wisconsin MLT-Slot Cold stacked Gulf of Mexico Mexico ENSCO 83 MLT 82 SD-C Pemex Low 110s Mexico Nov. 12 Planned shipyard inspection 1Q13 for approx 21 days at zero rate. Plus cost adjustments ENSCO 89 MLT 82 SD-C Pemex Mid 80s Mexico Oct. 12 Planned shipyard inspection 4Q12 for approx 21 days at zero rate ENSCO 93 MLT 82 SD-C Pemex Mid 80s Mexico Oct. 12 Planned shipyard inspection 4Q12 for approx 28 days at zero rate ENSCO 98 MLT 82 SD-C Pemex Mid 80s Mexico Nov. 12 Planned shipyard inspection 3Q12 for approx 45 days at zero rate. Europe North Sea ENSCO 70 Hitachi K1032N RWE Dea High 80s UK Mar. 13 Plus five 1-well unpriced options ENSCO 71 Hitachi K1032N Shipyard/Maersk Denmark Jun. 13 In shipyard for upgrade for approx. 80 days at zero rate. Then return to Maersk, low 110s. Plus two 1-year options at escalating day rates ENSCO 72 Hitachi K1025N Shipyard/Maersk Denmark Aug. 13 In shipyard inspection for approx. 33 days at zero rate. Then return to Maersk, low 110s. . Plus two 1-year options at escalating day rates ENSCO 80 MLT 116-CE Perenco Mid 90s UK Jan. 13 . Next to EOG to Oct. 13, high 90s. Rate increases Aug. 13 to low 130s and Aug. 13 to high 130s. Then to GDF to Oct. 14, high 130s. Plus cost adjustments and options ENSCO 92 MLT 116-C RWE Dea High 80s UK Nov. 12 Plus three 1-well unpriced options. Next to Tullow to Apr. 13, low 130s. Plus cost adjustments. Rate increases Jan. 13 to mid 140s. Then to Bridge to Jul. 13, mid 140s. Plus cost adjustments ENSCO 100 MLT 150-88-C E.ON High 150s UK Dec. 12 Planned shipyard inspection 1Q13 for approx. 21 days at zero rate. Next to Ithaca to Jul. 14, low 160s. Plus cost adjustments and two 1-well options ENSCO 101 KFELS MOD V-A Maersk Low 200s UK Aug. 12 Plus costadjustments. Planned shipyard inspection mid 3Q12 for approx. 14 days at zero rate. Next to Tullow to Jan. 13, mid 210s. Plus cost adjustments. Then to DONG in Denmark to May 13, low 220s. Plus cost adjustments and two 30 day unpriced options ENSCO 102 KFELS MOD V-A ConocoPhillips Low 200s UK Jun. 16 Planned shipyard inspection late 3Q12 for approx. 21 days at zero rate. Rate firm for 8 wells (est. 3 years) thereafter at mutually agreed rate. Plus cost adjustments and unpriced options Page 4 of 6 Ensco plc Fleet Status Report 16 July2012 Segment / Region / Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Jackups Middle East & Africa Middle East ENSCO 54 F&G L-780 Mod II-C Bunduq Mid 90s UAE Mar. 13 Plus cost adjustments. . Planned shipyard starting late Aug. 12 for approx. 45 days with day rate of low 70s for 10 days while in shipyard ENSCO 58 F&G L-780 Mod II Saudi Aramco Mid 60s Saudi Arabia Dec. 13 Plus one 1-year same rate option ENSCO 76 MLT Super 116-C Saudi Aramco Low 100s Saudi Arabia Jun. 14 Plus one 1-year option, high 150s ENSCO 84 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade Jan. 13 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s ENSCO 88 MLT 82 SD-C Ras Gas Mid 60s Qatar May 13 Rate increases Jan. 13 to low 80s. Next planned shipyard upgrade and mobilization May 13 for approx. 90 days at zero rate. Then to Saudi Aramco to Aug. 16, low 100s ENSCO 91 Hitachi Zosen Drill Hope C-150 Acceptance Testing/Saudi Aramco Qatar Aug. 14 In shipyard for planned upgrade . Then returns to Saudi Aramco early 3Q12, 5 days of transit at mid 30s, then rate increase to high 60s. Plus one 1-year option, mid 90s ENSCO 94 Hitachi 250-C Ras Gas Mid 60s Qatar Dec. 12 Next planned shipyard upgrade and mobilization Dec. 12 for approx. 90 days at zero rate. Then to Saudi Aramco to Mar. 16, low 100s ENSCO 96 Hitachi 250-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade Apr. 13 for approx. 80 days at zero rate.Plus one 1-year option, mid 70s ENSCO 97 MLT 82 SD-C Saudi Aramco Low 60s Saudi Arabia Nov. 14 Planned shipyard upgrade Jul. 13 for approx. 80 days at zero rate. Plus one 1-year option, mid 70s Pride Hawaii Levingston Cold stacked Bahrain Pride Pennsylvania MLT Cold stacked Bahrain Africa ENSCO 61 Levingston Sold Sold in 2Q12 for $32 million. Book value equaled $20 million Asia & Pacific Rim Southeast Asia / Australia ENSCO 52 F&G L-780 Mod II-C Murphy Mid 70s Malaysia Apr. 14 Shipyard inspection in 2Q12 for 16 days, mid 40s. Plus cost adjustments and one 1-year unpriced option. Plus approx. $2,000 per day for upgrade cost amortized over primary contract term.Planned shipyard upgrade 1Q/2Q13 for approx. 60 days at zero rate ENSCO 53 F&G L-780 Mod II-C BC Petroleum Low 100s Malaysia Jan. 13 ENSCO 56 F&G L-780 Mod II-C Pertamina Mid 70s Indonesia Apr. 13 Plus one 6-month unpriced option. Planned shipyard time 2Q13 for approx. 55 days at zero rate ENSCO 67 MLT 84-CE Pertamina Low 100s Indonesia Jan. 13 Plus one 8-month unpriced option ENSCO 85 MLT 116-C Pearl (Mubadala) Mid 110s Thailand Dec. 12 Plus cost adjustments ENSCO 104 KFELS MOD V-B Apache High 170s Australia May 13 Plus cost adjustments. Plus approx. $18,000 per day for upgrade cost amortized Mar. 12 through Apr. 12 ENSCO 105 KFELS MOD V-B Talisman Mid 120s Malaysia Aug. 12 Planned shipyard time Aug. 12 for approx. 14 days at zero rate. . Plus approx. $6,000 per day for upgrade costs amortized over primary contract term ENSCO 106 KFELS MOD V-B Newfield Mid 120s Malaysia Oct. 13 Plus cost adjustments. Plus approx. $4,000 per day for upgrade costs amortized through Oct. 12. Rate increases Oct. 12 to low 140s ENSCO 107 KFELS MOD V-B Premier Oil Mid 140s Vietnam Oct. 12 . Next to Thang Long JOC (PV Drilling)to Feb. 13, mid 140s. Plus one 1-well unpriced option ENSCO 108 KFELS MOD V-B PTTEP Mid 130s Thailand Apr. 14 Zero rate for 6 days in 2Q12. Plus approx. $2,000 per day for upgrade costs amortized over primary contract term ENSCO 109 KFELS MOD V-Super B PTTEP Mid 170s Australia Aug. 12 Next to ENI/Murphy/Vermillion/Santos for work to Apr. 13, mid 170s. Under Construction ENSCO 120 KFELS Super A Under construction/ contracted Singapore 2Q13 Contracted to Nexen in the UK from 4Q13 to Mar. 15, low 230s.Plus cost adjustments and eleven 1-well options, mid 250s.Mob fee of $7.5 million to be amortized over primary contract term ENSCO 121 KFELS Super A Under construction Singapore 4Q13 ENSCO 122 KFELS Super A Under construction Singapore 3Q14 Page 5 of 6 Ensco plc Fleet Status Report 16 July 2012 Rig Design Water Depth' Customer/ Status Day Rate $000′s US Location Est. Avail / Contract Change Comments Other Deepwater Drilling Management Kizomba Deepwater TLP Drilling Rig ExxonMobil Mid 40s Angola Apr. 15 Currently reduced crew. Rate increases Jan. 13 to mid 80s with full crew complement Thunderhorse Deepwater Semisubmersible BP Mid 80s U.S. Gulf ofMexico Jan. 13 Plus four 1-year priced options, plus cost adjustments Mad Dog Deepwater Spar Drilling Rig BP Low 60s U.S. Gulf ofMexico Jan. 15 Plus one 1-year priced option, plus cost adjustments Barge Rig ENSCO I Barge Rig Cold stacked Singapore Definitions and Disclaimers Day Rate Definition. The day rates reflected in this Fleet Status Report are the operating day rates charged to customers, which may include estimated contractual adjustments for changes in operating costs and/or reimbursable cost adjustments for ongoing expenses such as crew, catering, insurance and taxes. The day rates, however, do not include certain types of non-recurring revenues such as lump sum mobilization payments, revenues earned during mobilizations, revenues associated with contract preparation and other non-recurring reimbursable items such as mobilizations and capital enhancements, and the impact of the fair market value adjustments to Pride’s drilling contracts in place on the 31 May 2011 acquisition date.Routine and non-routine downtime may reduce the actual revenues recognized during the contract term.Additionally, the Company occasionally negotiates special rates with customers as noted in the comments that reduce revenues recognized during the contract term. Rig Names.We are in the process of completing name changes on some of our rigs, some of which may not be completed for some time.For the purpose of our Fleet Status Report, we are using the new names even when the name change has not been completed.Below is a legend showing the name changes. Legend of rig names changing ENSCO DS-1 Pride Africa ENSCO6000 Pride South America ENSCO 5002 Pride Sea Explorer ENSCO 61 Pride Cabinda ENSCO DS-2 Pride Angola ENSCO 6001 Pride Carlos Walter ENSCO 5003 Pride South Seas Pride Hawaii Pride Hawaii ENSCO DS-3 Deep Ocean Ascension ENSCO6002 Pride Brazil ENSCO 5004 Pride Venezuela Pride Pennsylvania Pride Pennsylvania ENSCO DS-4 Deep Ocean Clarion ENSCO 6003 Pride Rio de Janeiro ENSCO 5005 Pride South Atlantic Pride Wisconsin Pride Wisconsin ENSCO DS-5 Deep Ocean Mendocino ENSCO 6004 Pride Portland ENSCO 5006 Pride North America ENSCO DS-6 Deep Ocean Molokai ENSCO 5000 Pride Mexico ENSCO 58 Pride North Dakota ENSCO DS-7 Deep Ocean Marquesas ENSCO 5001 Pride South Pacific ENSCO 91 Pride Montana Forward Looking Statement. Statements contained in this Fleet Status Report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Forward-looking statements include words or phrases such as “anticipate,” “believe,” “estimate,” “expect,” “intend,” “plan,” “project,” “could,” “may,” “might,” “should,” “will” and similar words and specifically include statements involving future rig day rates; cost adjustments; utilization; estimated rig availability; contract duration, status, terms and other contract commitments; customers; rig enhancement projects; new rig commitments; the expected period of time and number of rigs that will be in a shipyard for repairs, maintenance, enhancement or construction; and scheduled delivery dates for new rigs. Such statements are subject to numerous risks, uncertainties and assumptions that may cause actual results to vary materially from those indicated, including governmental regulatory, legislative and permitting requirements affecting drilling operations; changes in worldwide rig supply and demand, competition and technology; future levels of offshore drilling activity; downtime and other risks associated with offshore rig operations, relocations, severe weather or hurricanes; possible cancellation or suspension of drilling contracts as a result of mechanical difficulties, performance or other reasons; risks inherent to shipyard rig construction, repair, maintenance or enhancement; actual contract commencement dates; environmental or other liabilities, risks or losses; our ability to attract and retain skilled personnel on commercially reasonable terms; governmental action, civil unrest and political and economic uncertainties; terrorism, piracy and military action; and the outcome of litigation, legal proceedings, investigations or other claims or contract disputes.In addition to the numerous factors described above, you should also carefully read and consider “Item 1A. Risk Factors” in Part I and “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Part II of our most recent annual report on Form 10-K, as updated in our subsequent quarterly reports on Form 10-Q, which are available on the SEC’s website at www.sec.gov or on the Investor Relations section of our website at www.enscoplc.com.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward looking statements, except as required by law. Page6 of 6
